Citation Nr: 0021008	
Decision Date: 08/10/00    Archive Date: 08/18/00

DOCKET NO.  99-06 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.

2.  Entitlement to service connection for a left knee 
disorder.

3.  Entitlement to service connection for back strain.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel



INTRODUCTION

The veteran had unverified active service from January 1974 
to January 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 rating decision by the 
Salt Lake City, Utah, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  


FINDINGS OF FACT


1.  The veteran has not provided competent medical evidence 
demonstrating a present right knee disorder related to active 
service.

2.  The veteran has not provided competent medical evidence 
demonstrating a present left knee disorder related to active 
service.

3.  The veteran has not provided competent medical evidence 
demonstrating a present back disorder related to active 
service.


CONCLUSIONS OF LAW

1.  The veteran has not submitted evidence of a well-grounded 
claim for service connection for a right knee disorder.  
38 U.S.C.A. § 5107(a) (West 1991).

2.  The veteran has not submitted evidence of a well-grounded 
claim for service connection for a left knee disorder.  
38 U.S.C.A. § 5107(a) (West 1991).

3.  The veteran has not submitted evidence of a well-grounded 
claim for service connection for back strain.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Service Connection Claims

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303 (1999). 

Service connection can also be granted for certain chronic 
diseases, including arthritis, if they become manifest to a 
degree of 10 percent or more within one year of separation 
from active service.  38 U.S.C.A. § 1112(a)(1) (West 1991); 
38 C.F.R. § 3.309 (1999).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the chronicity provision of 38 C.F.R. 
§ 3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded if the 
condition is observed during service or any applicable 
presumptive period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 488 (1997).

Pursuant to 38 U.S.C.A. § 5107(a) (West 1991), a person who 
submits a claim for benefits under a law administered by the 
Secretary shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  The Court has 
held that a well-grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of § [5107(a)]."  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The Court has also 
held that although a claim need not be conclusive, the 
statute provides that it must be accompanied by evidence that 
justifies a "belief by a fair and impartial individual" 
that the claim is plausible.  Tirpak v. Derwinski, 2 Vet. 
App. 609, 610 (1992).  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993) (citing Murphy, at 81).  The Court has also 
held that "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  In the absence of 
proof of a present disability there can be no valid claim."  
Brammer v. Brown, 3 Vet. App. 223, 225 (1992); see also 
Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  Lay 
assertions of medical causation cannot constitute evidence to 
render a claim well grounded under 38 U.S.C.A. § 5107(a); if 
no cognizable evidence is submitted to support a claim, the 
claim cannot be well grounded.  See Grottveit, 5 Vet. App. at 
93 (Court held that lay assertions of medical causation 
cannot constitute evidence to render a claim well grounded); 
see also Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) 
(Court held that a witness must be competent in order for his 
statements or testimony to be probative as to the facts under 
consideration).  

In Caluza v. Brown, 7 Vet. App. 498, 506 (1995), the Court 
reaffirmed these holdings stating that in order for a claim 
to be well grounded there must be competent evidence of 
current disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the inservice injury or 
disease and the current disability (medical evidence).  

Right Knee Disorder
Background

Service medical records dated in February 1976 show that the 
veteran complained of bilateral knee pain of 10 days 
duration.  He reported the disorder was not related to any 
known trauma.  The examiner noted there was no evidence of 
effusion, joint line tenderness, or laxity.  Apprehension 
tests were negative.  The right infrapatellar surface was 
tender and the right medialis was atrophied.  The diagnosis 
was bilateral chondromalacia patella, right greater than 
left.  X-ray examination revealed no significant 
abnormalities.

Physical therapy notes dated from February to April 1976 show 
the veteran complained of bilateral knee pain.  He reported 
that he noticed pain approximately 2 weeks earlier after he 
had played paddle ball.  The notes show the veteran's 
treatment included progressive resistance exercises which 
increased from 7.5 pounds to 30 pounds without difficulty.  

Subsequent service medical records are negative for complaint 
or treatment related to a right knee disorder.  The veteran's 
September 1993 retirement examination revealed a normal 
clinical evaluation of the lower extremities.  

During VA examination in July 1998 the veteran reported his 
bilateral knee disorders began in the 1980's and were due to 
injury.  He complained of occasional pain upon bending and 
lifting with intermittent flares of discomfort.  The examiner 
noted the veteran's gait was normal and that he demonstrated 
no limitation of function of standing or walking.  Range of 
motion studies revealed right knee extension to 0 degrees and 
active flexion to 140 degrees.  McMurray's and drawer tests 
were within normal limits.  There were no constitutional 
signs of arthritis.  The diagnoses included bilateral knee 
strain.  

In his substantive appeal the veteran, in essence, stated 
that while his knee disorders had improved he expected the 
disorders to worsen with age.  He claimed service connection 
was warranted because the disorders began during active 
service.  In a September 1999 informal hearing presentation 
the veteran's service representative noted service medical 
records included physical therapy reports which indicated the 
knee disorders were considered chronic.

Analysis

Based upon the evidence of record, the Board finds that 
competent medical evidence has not been submitted which 
demonstrates that the veteran's present right knee disorder 
is due to an injury or disease incurred in or aggravated by 
active service.  Although service medical records show the 
veteran was treated for chondromalacia patella in 1976, there 
is no competent medical evidence that the disorder was 
chronic or that a present diagnosis of chondromalacia patella 
is warranted.  There is also no competent evidence that the 
veteran's present bilateral knee strain is related to active 
service.

The only evidence of a nexus between the present right knee 
disorder and active service is the veteran's own opinion.  
While he is competent to testify as to symptoms he 
experiences, he is not competent to provide a medical opinion 
because this requires specialized medical knowledge.  
Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  
Consequently, the Board finds the veteran has not submitted 
evidence of a well-grounded claim for service connection for 
a right knee disorder.  See 38 U.S.C.A. § 5107(a).


Left Knee Disorder
Background

As noted above, service medical records dated in February 
1976 show that the veteran complained of bilateral knee pain.  
The examiner noted there was no evidence of effusion, joint 
line tenderness, or laxity.  Apprehension tests were 
negative.  The left infrapatellar surface was not tender.  
The diagnosis was bilateral chondromalacia patella, right 
greater than left.  X-ray examination revealed no significant 
abnormalities.

Physical therapy notes dated from February to April 1976 show 
the veteran complained of bilateral knee pain.  The notes 
show the veteran's treatment included progressive resistance 
exercises which increased from 7.5 pounds to 30 pounds 
without difficulty.  

Records dated in February 1984 show the veteran reported he 
twisted the left knee approximately 4 to 5 days earlier.  He 
complained of pain to the medial aspect of the knee, just 
below the joint line, which occurred upon bending or 
stooping.  The examiner noted there was no evidence of 
swelling, deformity, limitation of motion, crepitance, or 
positive McMurray's tests.  It was noted that all ligaments 
were stable but that there was slight tenderness to the 
medial collateral ligament upon palpation.  The diagnoses 
included mild strain to the left medial collateral ligament.

Subsequent service medical records are negative for complaint 
or treatment related to a left knee disorder.  The veteran's 
September 1993 retirement examination revealed a normal 
clinical evaluation of the lower extremities.  

During VA examination in July 1998 the veteran reported his 
bilateral knee disorders began in the 1980's and were due to 
injury.  He complained of occasional pain upon bending and 
lifting with intermittent flares of discomfort.  The examiner 
noted the veteran's gait was normal and that he demonstrated 
no limitation of function of standing or walking.  Range of 
motion studies revealed left knee extension to 0 degrees and 
active flexion to 140 degrees.  McMurray's and drawer tests 
were within normal limits.  It was noted the left knee 
demonstrated a lack of endurance upon repeated use, but no 
evidence of pain, fatigue, or weakness.  There were no 
constitutional signs of arthritis.  The diagnoses included 
bilateral knee strain.  X-ray examination revealed no 
evidence of fracture, dislocation, or other significant bony 
abnormality.

Analysis

Based upon the evidence of record, the Board finds that 
competent medical evidence has not been submitted which 
demonstrates that the veteran's present left knee disorder is 
due to an injury or disease incurred in or aggravated by 
active service.  Although service medical records show the 
veteran was treated for chondromalacia patella in 1976 and a 
mild ligament strain in 1984, there is no competent medical 
evidence that these disorders were chronic.  There is also no 
competent evidence that the veteran's present bilateral knee 
strain is related to active service.

The only evidence of a nexus between the present left knee 
disorder and active service is the veteran's own opinion 
which is not considered competent medical evidence.  
Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  
Consequently, the Board finds the veteran has not submitted 
evidence of a well-grounded claim for service connection for 
a left knee disorder.  See 38 U.S.C.A. § 5107(a).

Back Strain
Background

Service medical records dated in December (either 1980 or 
1982) show the veteran complained of back pain with coughing.  
The examiner noted tenderness to the psoas muscles.  The 
diagnosis was muscle strain secondary to irritative cough.

Subsequent service medical records are negative for complaint 
or treatment related to a back disorder.  The veteran's 
September 1993 retirement examination revealed a normal 
clinical evaluation of the spine.  The veteran denied 
recurrent back pain in his report of medical history.

Private medical records dated from June 1996 to April 1998 
note treatment for low back pain.  The diagnoses included 
acute sacroiliitis associated with segmented dysfunction of 
the sacrum and acute posterior facet syndrome associated with 
segmental dysfunction at L5.  

Private medical records dated in December 1997 show the 
veteran complained of low back pain which had existed for a 
long time.  He reported there was no history of trauma or 
injury.  The physician noted mild tenderness to palpation of 
the low left lumbar paraspinal musculature.  Flexion was to 
the upper tibia, limited by pain, and extension was moderate 
and also limited by pain.  X-ray examination revealed very 
mild early degenerative disc changes.  The diagnosis was 
chronic mechanical low back pain.  

During VA examination in July 1998 the veteran reported his 
back disorder began in 1990 and was not due to injury.  He 
complained of pain, weakness, fatigue, and stiffness, but no 
lack of endurance.  He stated he had uncomfortable pain to 
the right lower back and posterior thigh and calf muscles 
every morning with daily flare-ups which affected his 
activities.  The examiner noted there was no evidence of 
muscle spasm, weakness, or tenderness.  There was painful 
motion upon cervical spine extension, right lateral movement 
of the thoracic spine, lumbar flexion, lumbar extension, and 
right lateral lumbar movement.  The musculature of the back 
and posture were normal.  There was no evidence of heat, 
swelling, redness, effusion, drainage, abnormal movement, 
instability, or weakness to the spine.  

Range of motion studies of the thoracic spine revealed 90 
degrees of active movement, 30 degrees of right lateral 
movement with pain, and 30 degrees of left lateral active 
movement.  Lumbar spine flexion was to 90 degrees with 
tenderness and extension was to 20 degrees with pain.  
Lateral movement was to 25 degrees, bilaterally, without 
pain.  The diagnoses included chronic back pain/strain.

In his substantive appeal the veteran reported he had 
experienced constant back discomfort since his retirement 
from service.  He stated he used pain relief medication twice 
a day and received monthly chiropractor treatments.

Analysis

Based upon the evidence of record, the Board finds that 
competent medical evidence has not been submitted which 
demonstrates that the veteran's present back disorder is due 
to an injury or disease incurred in or aggravated by active 
service.  Although service medical records show the veteran 
complained of back pain in the early 1980's, there was no 
evidence of a chronic back disorder.  There is no competent 
evidence that the veteran's present chronic back pain/strain 
is related to active service.  

The Board also notes that the first diagnosis of early 
degenerative disc changes was provided in December 1997, 
almost 4 years after the veteran's separation from active 
service.  Therefore, the Board finds that a presumption of 
service connection is not warranted.

The only evidence of a nexus between the present back 
disorder and active service is the veteran's own opinion 
which is not considered competent medical evidence.  
Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  
Consequently, the Board finds the veteran has not submitted 
evidence of a well-grounded claim for service connection for 
a back disorder.  See 38 U.S.C.A. § 5107(a).

The Board further finds the veteran has not indicated the 
existence of any additional evidence that would well ground 
these service connection claims.  McKnight v. Gober, 131 F.3d 
1483 (Fed. Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 344 
(1996), aff'd sub nom Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997).  The Court has held that absent the submission and 
establishment of a well-grounded claim VA cannot undertake to 
assist in developing facts pertinent to a claim.  Morton v. 
West, 12 Vet. App. 477, 486 (1999).  


ORDER

Entitlement to service connection for a right knee disorder 
is denied as not well grounded.

Entitlement to service connection for a left knee disorder is 
denied as not well grounded.

Entitlement to service connection for back strain is denied 
as not well grounded.



		
	A. BRYANT
	Member, Board of Veterans' Appeals



 

